DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
2.	Applicant’s election with traverse of election of Group A corresponding to claims 1-8 and 13-20  for prosecution on merits filed on 08/11/2021 is acknowledged.
3. 	The restriction requirement among inventions, as set forth in the Office action mailed on 06/11/2021, has been reconsidered. The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of 06/11/2021 is withdrawn.
Claims 1-20, as originally filed, are currently pending and have been considered below.

ALLOWANCE
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Agent Won Yoon (Reg. # 71,058) on 08/20/2021.  The application has been amended as follows: 
 
As Per Claim 1, the entire claim 1 has been replaced by the amended claim 1: 
--1.  	A method for sharing data using a mobile edge computing (MEC) server in an autonomous driving system, the method comprising:
receiving a first controller area network (CAN) message from a first vehicle;
generating a vehicle-to-everything (V2X) message including information of the first CAN message, based on autonomous vehicle information being  registered in the MEC server;  
transmitting, via broadcast, the V2X message to an autonomous vehicle connected to the MEC server; 
generating a second CAN message including the information of the first CAN message, based on vendor information of a vendor other than a vendor of the first vehicle being registered in the MEC server; and
transmitting, via the broadcast, the second CAN message to a second vehicle associated with the vendor information,
wherein the second CAN message is associated with the vendor information.--
 
In claim 4, line 1, “claim 2” has been changed to –claim 1--. 
In claim 4, line 2, “vendor”  has been changed to –the vendor-- .
In claim 6, line 1, “claim 2” has been changed to –claim 1--. 
 In claim 7, line 2, after “time”, the following phrase has been inserted:
--at which the first CAN message is received-- .
In claim 8, line 2, after “time”, the following phrase has been inserted: 
--at which the first CAN message is received-- .

As Per Claim 9, the entire claim 9 has been replaced by the amended claim 9:
--9.  A method for sharing data using a mobile edge computing (MEC) server in an autonomous driving system, the method comprising:
receiving a vehicle-to-everything (V2X) message from an autonomous vehicle;
receiving, from a first vehicle, vendor information of the first vehicle; 
registering the vendor information of the first vehicle;
generating a controller area network (CAN) message including information of the V2X message, based on  the vendor information of   the first vehicle being    registered in the MEC server; and
transmitting, via broadcast, the CAN message to the first vehicle connected to the MEC server.--

In Claim 12, line 1, “vehicle” has been changed to –first vehicle-- .
In Claim 12, line 2, after “time”, the following phrase has been inserted: 
--at which the V2X message is generated-- .

As Per Claim 13, the entire claim 13 has been replaced by the amended claim 13:
--13.  	 A mobile edge computing (MEC) server configured to share  data in an autonomous driving system, the MEC server comprising:
a transceiver;
a memory; and
a processor,
wherein the processor is configured to:
receive a first controller area network (CAN) message from a first vehicle via the transceiver;

transmit, via broadcast via the transceiver, the V2X message to an autonomous vehicle connected to the MEC server;  
generate a second CAN message including the information of the first CAN message, based on vendor information of a vendor other than a vendor of the first vehicle being registered in the MEC server; and
transmit, via the broadcast via the transceiver, the second CAN message to a second vehicle associated with the vendor information,
wherein the second CAN message is associated with the vendor information.--

In Claim 16, line 1, “claim 14” has been  changed to –claim 13-- .
In Claim 16, line 2, “vendor” has been changed to –the vendor-- .
In Claim 18, line 1, “claim 14” has been  changed to –claim 13-- .
In Claim 19, line 2, after “time”, the following phrase has been inserted: 
--at which the first CAN message is received-- .
In Claim 20, line 2, after “time”, the following phrase has been inserted: 
--at which the first CAN message is received-- .
5.	Claims 2, 10 and 14  are cancelled by Examiner’s amendment.
Allowable Subject Matter
6.	Remaining claims 1, 3-9, 11-13 and 15-20  are allowed.  


REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, XIAO et al. (USP 2019/0090173) teaches,  
 a V2X service message sending method, a terminal device, and a network-side device.  The V2X service message sending method includes: receiving communications interface configuration information from a network-side device, where the communications interface  configuration information includes interface indication information used to indicate at least one communications interface used to send a V2X service message; determining, based on the communications interface configuration 
information, one communications interface from at least two communications 
interfaces used to send V2X; and sending the V2X service message through the 
determined one communications interface.  In this way, transmission performance 
of a V2X service message can be improved.

Regarding  independent claims 1 and 13, the prior arts of record fail to teach, make obvious , or suggest,  a system and a method for sharing data using a mobile edge computing (MEC) server in an autonomous driving system, comprising , among other limitations, receiving a first controller area network (CAN) message from a first vehicle; generating a vehicle-to-everything (V2X) message including information of the first CAN message, based on autonomous vehicle information being  registered in the MEC server; transmitting, via broadcast, the V2X message to an autonomous vehicle connected to the MEC server;  generating a second CAN message including the information of the first CAN message, based on vendor information of a vendor other 

Regarding independent claim 9, the prior arts of record fail to teach, make obvious , or suggest,  a method for sharing data using a mobile edge computing (MEC) server in an autonomous driving system, the method comprising: receiving a vehicle-to-everything (V2X) message from an autonomous vehicle; receiving, from a first vehicle, vendor information of the first vehicle; registering the vendor information of the first vehicle; generating a controller area network (CAN) message including information of the V2X message, based on  the vendor information of   the first vehicle being    registered in the MEC server; and transmitting, via broadcast, the CAN message to the first vehicle connected to the MEC server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663